      Case 1:21-cr-00050-RDB Document 40 Filed 06/18/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                       *

               v.                              *      Criminal No.: RDB 21-050

HERMAN PETTIFORD                               *

*      *    *     *   *    *    *    *   *    *  *    *
    MOTION TO PLACE DEFENDANT’S SENTENCING MEMORANDUM AND
                SUPPORTING DOCUMENTS UNDER SEAL

       The Defendant, Herman Pettiford, through counsel, Julie M. Reamy,

respectfully moves for and order of this Court sealing his sentencing memorandum and

supporting materials and states:

       1. The Defendant’s sentencing memorandum and its attachments contain detailed

           personal information about the defendant and his family history that should be

           shielded from public view.

       2. A copy of the memorandum has been provided to the Government.

WHEREFORE, the Defendant respectfully requests that this Honorable Court grant his

request to place the above referenced documents under seal. The Defendant also requests

any further relief that justice may require.

                                               Respectfully submitted,

                                               __________/s/______________
                                               Julie M. Reamy
                                               JULIE M. REAMY | Attorney At Law, LLC
                                               115 W. Saratoga Street
                                               Baltimore, Maryland 21201
                                               Telephone: (410) 605-0000
                                               Fax: (410) 697-4006
                                               Email: juliereamy@gmail.com




                                               1
      Case 1:21-cr-00050-RDB Document 40 Filed 06/18/21 Page 2 of 2



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of June 2021, a copy of the foregoing
Motion to Seal was filed electronically in the United States District Court for the District
of Maryland and served upon Assistant United States Attorney, Lindsey McCulley.

                                              _________/s/________________
                                              Julie M. Reamy




                                             2
